department of the treasury internal_revenue_service washington d c government entities u i l no third party contacts division release number release date date uil code date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you fail to meet the organizational and operational tests for exemption under sec_501 of the code because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penaity file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the ' day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enciosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action f if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter so department of the treasury internal_revenue_service washington d c government entities u i l no third party contacts contact person identification_number contact number fax number employer_identification_number division date legend xx y church founder state state2 date date date dear we have considered your letter of application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below you were created under the provisions of a document called amended and restated declaration of trust dated date the trust instrument states that you are a religious society that exists to preserve and advance the religious doctrines of y the trust instrument also provides that upon your dissolution your assets become the property of y a corporation sole organized under the laws of state membership in your organization is limited to members of y and is granted and revoked by your board_of trustees in this regard you state that the privilege to be a member in the organization is intended to be limited to persons who share the same religious beliefs your membership admission policy is also intended to limit residents in your facilities to persons who subscribe to the doctrine beliefs and practices of the organization you require consecration or unconditional dedication to you by accepted members of their properties time talents money and materials your members consecrate their real_property to you by weeds of conveyance you are located and you operate in state you indicated that you offer services that include worship services bible studies classes fellowship children and youth classes and activities and family activities you also perform lifecycle and sacerdotal rituals for your members such as naming children baptism officiating at weddings and conducting funerals you are governed by three trustees who are also your officers and religious leaders all your officers religious leaders and members are members of y y follows the beliefs and practices that were the original beliefs and practices of church established and set forth by founder when church departed from many of these beliefs practices and teachings of founder some members separated from church and established y you believe that y is the continuation of church established by founder and has authority of the true successor to the divine authority of founder these beliefs and practices include polygamy or plurality of wives you stated we have a religious belief known as ‘celestial marriage’ which includes a plurality of wives you describe celestial marriage as a private religious relationship between consenting parties of legal_age which is not recognized as a marriage by state authorities you said that you do not allow your members to seek multiple marriage certificates from state authorities thus you do not believe that your religious practice constitutes bigamy as defined under applicable state law however a jury in your state agreed with the attorney_general in finding that your celestial marriages are legal marriages in your state and therefore constitute bigamy a news article from on date reported that a court in your state found a leader of y with three wives under celestial marriages guilty of bigamy we asked that you comment on this article but you did not respond applicable law sec_501 of the code provides that an organization described in subsection c or d or sec_401 shall be exempt from federal_income_tax sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if accomplish one or more of the exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which revrul_71_447 1971_2_cb_230 states that under common_law the term charity encompasses all three major categories of religious educational and charitable purposes all charitable trusts educational or otherwise including religious trusts are subject_to the requirement that the purpose of the trust may not be illegal or contrary to public policy citing restatement second trusts sec comment c a_trust for a purpose the accomplishment of which is contrary to public policy although not forbidden by law is invalid restatement second of trusts section states that a charitable_trust cannot be created for a purpose which is illegal the first comment illustrates the rule indicating that where the trust estate is to be used for a criminal purpose the trust is invalid thus a_trust for the promotion of polygamy is invalid revrul_58_66 1958_1_cb_60 provides that the marital status of individuals as determined under state law is recognized in the administration of the federal_income_tax laws therefore if applicable state law recognizes common-law marriages the status of individuals living in such relationship that the state would treat them as husband and wife is for federal_income_tax purposes that of husband and wife sec_2 a of state family code regards as proof of informal marriage in a judicial administrative or other proceeding the fact that aman and a woman agreed to be married and after the agreement lived together in the state as husband and wife and there represented to others that they were married sec_25 a of state penal code provides that an individual commits an offense of bigamy if --- he is legally married and he a purports to marry or does marry a person other than his spouse in this state under circumstances that would but for the actor's prior marriage constitute a marriage or lives with a person other than his spouse in this state under the appearance b of being married sec_25 b of state penal code defines the term under the appearance of being married to mean holding out that the parties are married with cohabitation and intent to be married by either party in 98_us_145 the supreme court held it is a law in the united_states that plural marriage shall not be allowed and indicated that such law is within the legislative power of congress is constitutional and valid after resolving the constitutionality and validity of the anti-polygamy law the court stated --- this being so the only question which remains is whether those who make polygamy a part of their religion are excepted from the operation of the statute those who do not make polygamy a part of their religious belief may be found guilty and punished while those who do must be acquitted and go free this would be introducing a new element into criminal_law laws are made for the government of actions and while they cannot interfere with mere religious belief and opinions they may with practices if they are then in 585_fsupp_1126 d utah the court indicated that the landmark decision in the area of freedom of religion in connection with polygamy is reynolds v united_states supra in which the supreme court confirmed a conviction even though the defendant believed that the practice of polygamy was his religious duty and of divine origin and he had received permission from the authorities of his church to enter into the polygamist marriages also the court cited to a long line of decisions beginning with reynolds supra that had either expressly approved statutes forbidding the practice of plural marriage or approved them in other contexts as subsisting authority in the area of the free exercise clause of the first amendment see eg 103_us_304 26_led_481 116_us_55 6s ct 29_led_561 118_us_346 6_sct_1059 30_led_207 133_us_333 10_sct_299 33_led_637 136_us_1 10s ct 34_led_478 state v hendrickson utah p 303_us_444 58_sct_666 82_led_949 310_us_296 60_sct_900 84_led_1213 state v barlow utah p 2d appeal dismissed for want of substantial federal question 324_us_829 65_sct_916 89_led_1396 reh'g denied 324_us_891 65_sct_1026 89_led_1438 146_f2d_730 10th cir state v musser utah p 2d 329_us_14 67_sct_13 91_led_12 in re state in interest of black utah 2d p 2d 366_us_599 81s ct 6_led_563 406_us_205 92_sct_1526 32_led_15 413_us_49 93_sct_2628 37_led_446 567_f2d_955 10th cir 613_f2d_233 10th cir 455_us_252 102_sct_1051 71_led_127 461_us_574 103_sct_2017 76_led_157 id further at no time has reynolds supra been overturned by the supreme court id 394_fsupp2d_1329 indicated that the court in potter v murray city supra analyzed the continuing validity of reynolds v united_states supra by stating that reynolds continued to be cited with approval by the supreme court in subsequent decisions including potter as clear evidence that it was still the law of the land on the illegality of polygamy in 461_us_574 the supreme court upheld the service's revocation of the tax exempt status of two schools because of their racially discriminatory policies in reaching its decision the court explained that entitlement to tax exemption depends on meeting certain common_law standards of charity -- namely that an institution seeking tax-exempt status must serve a public purpose and not be contrary to established public policy public policy it may not be seen as providing a public benefit and cannot qualify as charitable and therefore not exempt moreover the court agreed that irs was correct in its position that it would be wholly incompatible with the concepts underlying tax exemption to grant tax-exempt status to an organization with purposes or policies contrary to established public policy whatever may be the rationale of such organization in that case a private school’s racial discrimination in education was held contrary to public policy if an organization engages in activities in direct contravention of analysis you have applied for exemption under sec_501 of the code as an organization described in sec_501 as a church to be exempt under sec_501 you must establish that you are organized and operated exclusively for one or more exempt purposes under that section you are not exempt if you fail to meet either the organizational and operational_test we consider whether you meet the organizational_test which includes a requirement that an organization's assets are dedicated to an exempt_purpose see sec_1_501_c_3_-1 of the regulations your creating trust instrument provides that upon dissolution your assets will be distributed to z an organization which is not shown to have been granted exemption under sec_501 thus upon dissolution your assets may be distributed for non-exempt purposes as such you fail the organizational_test under sec_1_501_c_3_-1 of the regulations we next consider whether you meet the operational_test for exemption under sec_501 we find that you will operate in a manner that preserves and advances the religious doctrines and goals of y included in your operation for these objectives is advocating and practicing polygamy or plurality of wives you and your members follow the belief and practice of polygamy in the administration of federal_income_tax laws the marital status of individuals is determined under state law revrul_58_66 your state civil law provides that proof of informal or what is also known as common-law marriage in any proceeding is shown when a man and a woman agreed to be married then lived together as husband and wife in the state and represented themselves as such to others see state family code sec_2 a your state’s criminal_law provides that an individual commits bigamy if he is legally married and purports to marry or does marry another person other than his spouse or lives with a person other than his spouse in the state under the appearance of being married your state defines the term the appearance of being married as holding out that the parties are married with cohabitation and intent to be married by either party see state1 penal code sec_25 a and b for federal_income_tax purposes we must consider polygamous marriage as bigamy and therefore illegal in your state moreover the legality of polygamy has been litigated for one hundred and thirty years the united_states supreme court and other federal and state courts have consistently held that polygamy is contrary to public policy and that even the constitutional protection for freedom of religion does not prevent a state from proscribing it 98_us_145 585_fsupp_1126 and cited cases you affirm the practice polygamy or plurality of wives through celestial marriage which you indicate is your religious belief in a plurality of wives the celestial marriage proceedings appear to create informal or common-law marriages as defined by your state law the religious ceremony shows intent to marry and the parties thereafter live together and hold themselves out to the community as married when undertaken with multiple partners the proceedings and subsequent actions appear to constitute bigamy and thus violate your state penal code see state penal code sec_25 a a a b and b therefore you are promoting illegal acts under your state laws you claim however that because you tell your members not to obtain multiple state marriage certificates they do not violate your state bigamy law it appears to us that the absence of state- issued certificate for your proceedings does not affect their recognition as informal or common- law marriages under your state laws and persons who are party to such marriages commit bigamy also under your state laws a jury in your state has recently found one of your leaders guilty of bigamy because his multiple celestial marriages were marriages under the law of your state and therefore bigamy the praciice of polygamy is also contrary to federal policy the supreme court held that the law ruling polygamy illegal was constitutional and valid further the court held that persons who practice polygamy as part of their religious belief cannot be relieved of the consequences of committing a crime proscribed by the law subsequent court decisions have unanimously followed and applied reynolds although there is no longer a federal statute forbidding polygamy see potter v murray city other court cases cited therein and bronson v swensen in reynolds v united_states supra the common_law of trusts specifies that a charitable_trust cannot be created for an illegal purpose see restatement second of trusts section in fact restatement specifically identifies promotion of polygamy as an illegal purpose in comments to that section because you advocate and engage in activities that contravene state laws and state and federal public policy you cannot be a valid religious trust you also fail to meet the common_law standards for charitable organizations similar to the organization described in bob jones university v united_states you fail to meet the common_law standards of charity that an institution seeking tax-exempt status must serve a public purpose and not be contrary to established public policy see also revrul_75_384 and revrul_71_447 because you are engaged in illegal activities and contrary to public policy you are not operated exclusively for exempt purposes and fail the operational_test under sec_1_501_c_3_-1 of the regulations therefore you fail to meet both the organizational and operational tests to qualify for exemption under sec_501 of the code and not exempt under sec_501 pursuant to sec_1_501_c_3_-1 of the regulations accordingly we conclude that you are not exempt from federal_income_tax under sec_501 as an organization described in sec_501 you have requested that you be classified as an organization that is not a private_foundation described under sec_509 and sec_170 as a church sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than described in sec_170 other than in clauses vii and viii because we found that you are not exempt under sec_501 it is not necessary to rule on your foundation classification you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington d c you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements
